Case 21-13170-RAM Doc 25 Filed 06/08/21 Pagelof3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.flsb.uscourts. gov
HAPTER 13 PL Individual Adjustment of De

 

 

 

 

[] Original Plan
(m] First Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
C] Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Regla Caridad Tabarcia JOINT DEBTOR: CASE NO.; 21-13170-RAM
SS#: xxx-xx- 6904 SS#: xxx-xx-
I. OTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: | Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: | The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

 

 

 

 

aluation se d claim, se in i i i .
7 Csi sis
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set [1] Included [lm] Not included
out in Section III
Nonstandard provisions, set out in Section VIII [_] Included {m] Not included

Il. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/ conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $305.60 formonths 1 to 60_;
B. DEBTOR(S)' ATTORNEY'S FEE: [] NONE [-] PROBONO
Total Fees: $4650.00 Total Paid: $950.00 Balance Due: $3700.00
Payable $264.29 /month (Months 1 to 14 )

Allowed fees under LR 2016-I(B)(2) are itemized below:
$4,500+$ 150.00(Cost)=$4,650.00

 

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [ii] NONE

[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

B. VALUATION OF COLLATERAL: [mg] NONE

C. LIEN AVOIDANCE [i] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

{m) NONE
E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[] NONE

 

 

LF-31 (rev. 05/03/21) Page | of 3
IV.

VI.
VIL.

VII.

IX.

Case 21-13170-RAM Doc 25 Filed 06/08/21 Page 2of3

Debtor(s); Regla Caridad Tabarcia Case number: 21-13170-RAM
(| The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

 

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address Vehicle, etc.
Marbella Park Homeoweners 6904 8228 NW 201st Street, Hialeah, Florida 33015
4 Mr.Cooper 2707 8228 NW 201st Street, Hialeah, Florida 33015
3 World Omni Financial Corp 9518 2021 Toyota Highlander

 

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. AD ISTRATIVE FEES OTHER N DEBTORS(S)' ATTORNEY'S FEE: [i] NONE
B. INTERNAL RE UE VICE: ["] NONE

 

 

Total Due: $1,172.49 Total Payment $1,172.49
Payable: $10.75 /month (Months 1 to 14 )
Payable: $22.22 /month (Months 15 to 60_)

 

 

c. DO TIC SUPPORT OBLIGATION(S): [#] NONE

D. OTHER: [i] NONE

TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $0.00 /month (Months 1 to 14 )

Pay $252.82 /month (Months 15 to 60 )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: — [i] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

STUDENT LOANS [a] NONE

EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

{m™] NONE
COME TAX U ND REF S: [B] NONE
NON-STANDARD PLAN PROVISIONS [mi] NONE

LF-31 (rev. 05/03/21) Page 2 of 3
Case 21-13170-RAM Doc 25 Filed 06/08/21 Page 3of3

Debtor(s); Regla Caridad Tabarcia Case number: 21-13170-RAM

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

| declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

Joint Debtor

 

 

/s/ Debtor June 8, 2021
Regla Caridad Tabarcia Date Date
Patrick L. Cordero, Esquire June 8, 2021

Attorney with permission to sign on Date

Debtor(s)’ behalf
if not represented by counsel, certifies that the wording and

By filing this document, the Attorney for Debtor(s) or Debtor(s),
din Local Form Chapter 13 Plan and the plan

order of the provisions in this Chapter 13 plan are identical to those containe
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev, 05/03/21) Page 3 of 3
